STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re WEBB, Minors.                                                  November 3, 2016

                                                                     No. 332729
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 15-521285-NA


Before: STEPHENS, P.J., and SAAD and METER, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating her parental rights to her
two minor children, IW and AW, under MCL 712A.19b(3)(b)(i) (parent’s act caused physical
injury or physical abuse to child or sibling, and there is a reasonable likelihood of injury or abuse
if child is returned to the parent), (g) (failure to provide proper care or custody and no reasonable
expectation of proper care and custody within a reasonable time), (j) (reasonable likelihood that
child will be harmed if returned to parent), and (k)(v) (parent abused child or a sibling, causing
life-threatening injury). We affirm.

                                 I. FACTUAL BACKGROUND

        This case arose out of respondent’s neglect and failure to protect her minor children, AJ,
IW, and AW. On or about September 5, 2015, Child Protective Services (CPS) received a
complaint that respondent was homeless and living in an “unsuitable and unhealthy”
environment with her children. CPS worker Loria Henry was assigned to the case. Henry made
an unsuccessful attempt to contact respondent with regard to the complaint against her, but
before Henry was able to make contact with respondent, CPS received a second complaint
against respondent, on September 8, 2015. The complaint alleged that respondent had given
birth to AJ on September 6, 2015, and that he tested positive for marijuana at his birth.

        That same day, September 8, 2015, Henry investigated the home of respondent’s step-
father, JT, because she learned that respondent was residing with JT at the time. Henry
investigated the home and found it to be in deplorable condition. Specifically, Henry observed
that the home was “filthy [and] cluttered,” and there was a “non-working refrigerator, infestation
of cockroaches,” and possible bedbugs. Henry also observed that there were no beds for
respondent’s older children, and that IW and AW had visible scars on their legs and arms,
purportedly from bug bites. Henry advised respondent to find suitable housing for her children
and referred respondent to services.

                                                -1-
       Despite Henry’s recommendations, respondent failed to move her children into a safe
environment, and on October 10, 2015, Henry was notified that AJ was found deceased in the
home of respondent’s aunt, NW. AJ died of asphyxiation after sleeping in an unsafe sleeping
environment. Following AJ’s death, Henry investigated NW’s home. Henry observed holes in
the walls, damaged furniture, leaking pipes, electrical cords running throughout the home,
“indicating that there was no legal electricity,” and “garbage bags lining the toilets because there
was no running water in the home.” There were fleas “swarming everywhere,” old bottles, dirty
diapers, liquor bottles that were accessible to the children, and “trash strewn [throughout] the
home.”

          On November 18, 2015, petitioner, the Department of Health and Human Services
(DHHS), filed a petition seeking the termination of respondent’s parental rights on the basis of
an unfit home, improper supervision, and abuse (i.e., a drug-exposed infant). Ultimately, after
the adjudication hearing, the trial court found termination proper under MCL 712A.19b(3)(b)(i),
(g), (j), and (k)(v), and in the children’s best interests.

                                  II. STATUTORY GROUNDS

        Respondent contends the trial court erred in concluding that termination of her parental
rights was based on proper statutory grounds.

        We review a trial court’s factual findings for clear error “as well as its ultimate
determination that a statutory ground for termination of parental rights has been proved by clear
and convincing evidence.” In re Mason, 486 Mich. 142, 152; 782 NW2d 747 (2010); see also
MCR 3.977(K). “A finding of fact is clearly erroneous if the reviewing court has a definite and
firm conviction that a mistake has been committed, giving due regard to the trial court’s special
opportunity to observe the witnesses.” In re Moss, 301 Mich. App. 76, 80; 836 NW2d 182 (2013)
(quotation marks and citation omitted).

         The trial court found by clear and convincing evidence under MCL 712A.19b(3)(b)(i),
(g), (j), and (k)(v) that termination of respondent’s parental rights was warranted. In relevant
part, MCL 712A.19b(3) authorizes a court to terminate parental rights under any one of the
following circumstances:

              (b) The child or a sibling of the child has suffered physical injury or
       physical or sexual abuse under 1 or more of the following circumstances:

              (i) The parent’s act caused the physical injury or physical or sexual abuse
       and the court finds that there is a reasonable likelihood that the child will suffer
       from injury or abuse in the foreseeable future if placed in the parent’s home.

                                              * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

                                                -2-
                                               * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

              (k) The parent abused the child or a sibling of the child and the abuse
       included 1 or more of the following:

                                               * * *

               (v) Life-threatening injury.

“Only one statutory ground need be established by clear and convincing evidence to terminate a
respondent’s parental rights, even if the court erroneously found sufficient evidence under other
statutory grounds.” In re Ellis, 294 Mich. App. 30, 32; 817 NW2d 111 (2011).

        The trial court did not clearly err because sufficient proof existed to terminate
respondent’s parental rights. Respondent emphasizes that her parental rights should not have
been terminated because of an isolated incident involving the accidental death of AJ. More
specifically, respondent contends that there was insufficient evidence of physical injury or
neglect regarding IW and AW, which made the termination of her parental rights improper.
However, respondent’s argument lacks merit. First, we note the plain language of MCL
712A.19b(3)(b)(i). MCL 712A.19b(3)(b)(i) states that termination may be proper if “[t]he child
or a sibling of the child has suffered physical injury . . . .” (Emphasis added.) A “sibling” is
defined as someone who has one or both parents in common. In re Hudson, 294 Mich. App. 261,
265-266; 817 NW2d 115 (2011).

        It is clear that respondent was the mother of all three children, which made AJ a sibling
of IW and AW. Moreover, it is evident that AJ suffered physical injury while in respondent’s
care. Respondent admitted that she was advised of safe sleep practices and, despite these
warnings, she slept with AJ in an unsafe sleep environment. Namely, respondent slept on an
inflatable air mattress with AJ, IW, and AW. The safe sleep instructions given to respondent
after AJ’s birth explicitly stated that infants are not to sleep on adult beds, and that infants should
not sleep with other children because it increases the risk of suffocation. Thus, it is clear that
respondent’s act caused AJ to suffer physical injury. See MCL 712A.19b(3)(b)(i).

        Respondent argues that there was no reasonable likelihood that IW and AW were in
danger of suffering the same type of injury because the type of injury AJ suffered was unique to
infants. However, “[e]vidence of how a parent treats one child is evidence of how he or she may
treat the other children.” In re Hudson, 294 Mich. App. at 266. The record reveals that
respondent ignored the basic needs of all of her children and subjected them to homes infested
with insects and with no running water, legal electricity, or proper beds. Thus, it was appropriate
for the trial court to evaluate the potential risk of harm to respondent’s surviving children, IW
and AW, considering her purposeful neglect of their basic needs. Accordingly, the trial court
properly concluded that termination was proper under MCL 712A.19b(3)(b)(i).


                                                 -3-
        With respect to subsection (3)(g), clear and convincing evidence was presented that
established respondent’s failure to provide proper care or custody for her children and that there
was no reasonable expectation that she would do so within a reasonable time. Termination is
proper under MCL 712A.19b(3)(g) when a respondent has made no progress toward finding
adequate housing for the children and is not likely to do so in the foreseeable future. See,
generally, In re LE, 278 Mich. App. 1, 27-28; 747 NW2d 883 (2008). Further, a parent’s failure
to participate in and benefit from a service plan is evidence of the parent’s inability to provide
proper care and custody. In re White, 303 Mich. App. 701, 710; 846 NW2d 61 (2014).

        Ample evidence was presented demonstrating respondent’s unwillingness to obtain safe
and suitable housing for her children. Despite Henry’s recommendation that respondent move in
with her grandmother, AW, whose home was deemed safe, respondent chose to place her
children in unsafe living conditions. Specifically, respondent placed her children in a home with
no legal electricity or running water, a “filthy” mattress, and swarming fleas. Additionally, AJ
died because of respondent’s failure to adhere to the recommendations of CPS and the hospital.
Even though respondent claims that she is now living in AW’s home and could provide a safe
and suitable living environment for the children, Henry testified that AW’s husband admitted to
her that respondent was not actually staying at their home. Additionally, while this case was still
pending, respondent arrived at a supervised visit with her children smelling of marijuana and
alcohol. Considering all the evidence, the trial court did not clearly err in concluding that
respondent would be unable to provide her children with proper care and custody within a
reasonable time. MCL 712A.19b(3)(g).

         With respect to subsection (3)(j), clear and convincing evidence supported the trial
court’s finding that returning the children to respondent would result in a reasonable likelihood
of harm. For purposes of MCL 712A.19b(3)(j), “harm” includes both physical and emotional
harm. In re Hudson, 294 Mich. App. at 268. Emotional harm may include the deprivation of a
normal childhood home. Id. Evidence of respondent’s failure to protect her children from injury
and failure to obtain and maintain suitable housing for her children was sufficient to demonstrate
a likelihood of harm.1

                          III. BEST INTERESTS DETERMINATION

       Respondent also contends that the trial court erred in finding that termination was in the
children’s best interests. We disagree.

        After the establishment of statutory grounds, a trial court must order the termination of a
parent’s parental rights if it finds by a preponderance of the evidence that termination is in the
child’s best interests. MCL 712A.19b(5); In re Moss, 301 Mich. App. at 83. We review for clear
error a trial court’s decision that termination is in the child’s best interests. In re White, 303
Mich. App. at 713.


1
  Given our analysis and conclusions, we need not address the court’s finding under MCL
712A.19b(3)(k)(v). In re Ellis, 294 Mich. App. 30, 32; 817 NW2d 111 (2011).



                                                -4-
        “The trial court should weigh all the evidence available to determine the children’s best
interests.” Id. In doing so, the trial court “should consider a wide variety of factors that may
include the child’s bond to the parent, the parent’s parenting ability, the child’s need for
permanency, stability, and finality, and the advantages of a foster home over the parent’s home.”
Id. (quotation marks and citations omitted). Additionally, evidence of a parent’s involvement
with domestic violence, In re Jones, 286 Mich. App. 126, 131; 777 NW2d 728 (2009), substance
abuse problem, In re AH, 245 Mich. App. 77, 89; 627 NW2d 33 (2001), and abuse of a child, In re
Powers Minors, 244 Mich. App. 111, 120; 624 NW2d 472 (2000), may be considered in
determining a child’s best interests. In making this determination, a court’s focus is on the child
rather than the parent. In re Moss, 301 Mich. App. at 88. When there are multiple children
involved, a trial court need only address the best interest of each child individually if their
interests are significantly different. In re White, 303 Mich. App. at 715-716.

        Considering the evidence presented, we are not persuaded by respondent’s contention
that the trial court erred in concluding that termination of her parental rights was in the best
interests of the children because she was bonded with the children and they were placed in the
care of their father. Respondent failed to remove her children from unsafe and unsanitary
conditions despite the opportunity and recommendation to do so, which resulted in the death of
AJ. Evidence also revealed that AJ tested positive for marijuana at his birth. Respondent
admitted to smoking marijuana recreationally and while she was pregnant with AJ. Respondent
attended a few substance abuse sessions, but she did so on an inconsistent basis and admitted that
she was only attending the sessions because she wanted her kids back, not because she
recognized that she had a problem. Additionally, while the proceedings were still pending, she
appeared at a supervised visit with her children smelling of alcohol and marijuana. Moreover,
evidence was presented of respondent’s perpetration of domestic violence.

        Based on respondent’s failure to obtain and maintain safe and suitable housing for her
children, substance abuse history, domestic violence history, and abuse and neglect of her
children, the trial court properly concluded that termination of respondent’s parental rights was
in the best interests of her children. Even though a child’s placement with a relative weighs
against termination, In re Olive/Metts Minors, 297 Mich. App. 35, 43; 823 NW2d 144 (2012), it is
only one factor to consider, and the placement of IW and AW in their father’s care was not
enough to overcome the evidence weighing in favor of termination. Additionally, the trial court
properly considered the relative placement on the record. There no evidence of an apparent
mistake from the record, and the evidence supported the trial court’s finding that termination of
respondent’s parental rights was in the children’s best interests. See In re Mason, 486 Mich. at
152.

       Affirmed.



                                                            /s/ Cynthia Diane Stephens
                                                            /s/ Henry William Saad
                                                            /s/ Patrick M. Meter



                                                -5-